


110 HR 1804 IH: Gulf States Medicare Rehabilitation Unit Access Act of

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1804
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Jefferson
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for the certification of certain
		  rehabilitation units of general acute care hospitals for purposes of payments
		  under the Medicare prospective payment system for rehabilitation
		  hospitals.
	
	
		1.Short titleThis Act may be cited as the
			 Gulf States Medicare Rehabilitation Unit Access Act of
			 2007.
		2.Certification of
			 certain rehabilitation units of general acute care hospitals for purposes of
			 Medicare payments
			(a)In
			 generalNotwithstanding any
			 other provision of law, in the case of a Katrina-affected hospital described in
			 subsection (b) that seeks a rehabilitation unit that is to be reopened (as
			 described in subsection (b)(5)) to be treated as a rehabilitation unit (as
			 referred to in the matter following clause (v) of section 1886(d)(1)(B) of the
			 Social Security Act (42 U.S.C. 1395ww(d)(1)(B))) for purposes of subsections
			 (d) and (j) of section 1886 of the such Act (42 U.S.C. 1395ww), such hospital
			 may provide a written certification that the inpatient population the hospital
			 intends the unit to serve meets the requirements of section 412.23(b)(2) of
			 title 42 Code of Federal Regulations, instead of showing that the unit has
			 treated such a population during the hospital’s most recent cost reporting
			 period in the same manner as a hospital that seeks exclusion of a new
			 rehabilitation unit may provide such a certification under section 412.30(b) of
			 such title.
			(b)Katrina-affected
			 hospital describedA Katrina-affected hospital described in this
			 subsection is a subsection (d) hospital, as such term is defined in section
			 1886(d)(1)(B) of the Social Security Act (42 U.S.C. 1395ww (d)(1)(B)), that
			 meets each of the following requirements:
				(1)Hurricane
			 Katrina emergency areaThe
			 county (or equivalent area) in which the hospital is located is an area
			 that—
					(A)has been declared
			 an emergency area in accordance with section 401 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) as a result of
			 Hurricane Katrina; and
					(B)the President has
			 determined, as of September 14, 2005, warrants individual or public assistance
			 from the Federal Government under such Act.
					(2)Not for profit
			 statusThe hospital is exempt from Federal income taxation in
			 accordance with section 501(c)(3) of the Internal Revenue Code of 1986.
				(3)Prior operation
			 of rehabilitation unitThe
			 hospital previously operated a rehabilitation unit (as referred to in the
			 matter following clause (v) of section 1886(d)(1)(B) of the Social Security Act
			 (42 U.S.C. 1395ww(d)(1)(B))) but later established a rehabilitation hospital
			 (as defined for purposes of section 1886(d)(1)(B)(ii) of such Act (42 U.S.C.
			 1395ww(d)(1)(B)(ii))), as of November 1, 2006, operated such rehabilitation
			 hospital within the same building occupied by the hospital, and upon opening
			 such rehabilitation hospital or after opening such rehabilitation hospital,
			 closed the rehabilitation unit.
				(4)Same corporate
			 entityThe hospital and the rehabilitation hospital described in
			 subparagraph (3) are owned by the same not for profit corporation.
				(5)Conversion of
			 rehabilitation hospital to unitThe hospital seeks to reopen a
			 rehabilitation unit described in paragraph (3) that will operate as part of the
			 hospital and certifies in writing to the Secretary of Health and Human Services
			 that the hospital will close the rehabilitation hospital described in such
			 paragraph not later than one month after the facility re-establishes the
			 rehabilitation unit.
				(c)Effective
			 dateThe provisions of this section shall apply to reimbursements
			 made for months beginning on or after the date of the enactment of this
			 section.
			
